DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Remarks, filed November 10th, 2020, has been fully considered and entered. Accordingly, Claims 1-24 are pending in this application. Claims 1, 4, and 6 were amended. Claims 1, 4, and 6 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, and 12-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadovsky et al. (US 8,117,246 B2).
Regarding claim 1, Sadovsky teaches a system, comprising:
a user terminal at a user environment and configured to: monitor a first multimedia content of a first program delivered to a user (see Sadovsky, [Column 4, Lines 1-3], “the delivery module 108 can receive content from one or more content sources 110 and provide the content to the user.”), 
and automatically detect an indication that a portion of the first multimedia content is a portion of interest of the user without an active input from the user (see Sadovsky, [Column 4, Lines 6-42], [Column 10, Lines 20-55], “the system 100 can register event metadata in an automatic fashion, that is, without necessarily receiving input selections from the user.”);
a database storing a plurality of key references each associated with one or more multimedia content (see Sadovsky, Figure 6, “Store 604,” Figure 7, “Metadata Master Store,” [Column 14, Lines 55-59], “FIG. 7 shows exemplary details of a remote service module 114. In one case, the remote service module 114 can be implemented as one or more server computers and associated databases that are accessible via a wide area network, such as the internet.”); 
a regional server and a central server, each including one or more processor and one or more storage devices storing computer executable instructions which, when executed by the one or more processor, configures the one or more processor to conduct acts including: at the central server, identifying a plurality of reference portions in the first multimedia content before the first multimedia content is delivered to the user (see Sadovsky, [Column 7, Lines 35-55], “For instance, in one case, the event metadata identifies one or more songs, e.g., by providing the titles of the songs, codes assigned to the songs, and so forth. The remote service module 214 can use this event metadata as a lookup key to retrieve the digital data corresponding to the song content, and can then forward the song content to the portable module 206. This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.” The lookup table comprises “reference portions” in order allow the remote servicing module to retrieve the corresponding content.);
at the regional server, obtaining a reference portion of the plurality of reference portions as a part of multimedia content of the first multimedia content from the identified portion of interest, and at the central server, comparing the reference portion with a key reference stored in the database (see Sadovsky, [Column 4-5, Lines 65-67 & 1-10], “the processing can involve sending the event metadata to the remote service module 114, Upon receipt, the remote service module 114 can provide content to the user that is associated with the event metadata.” [Column 7, Lines 22-55], “The remote service module 214 can comprise a web site that includes one or more server computers, storage, and/or other processing equipment … The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata.”),
associating the reference portion to a second multimedia content based on a result of the comparing (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”),
and coordinating with the user terminal in displaying information of the second multimedia content for viewing by the user through a user entertainment system (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”).

Regarding claim 2, Sadovsky further teaches:
mapping the reference portion with the database of the plurality of key references (see Sadovsky, [Column 7, Lines 36-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata... This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.”).

Regarding claim 3, Sadovsky further teaches:
when the reference portion matches a key reference under a matching threshold based on the result of the comparing, associating the reference portion to the second multimedia content associated with the matched key reference (see Sadovsky, [Column 7, Lines 36-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata.” [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”).
when the reference portion does not match a key reference under the matching threshold based on the result of the comparing, associating the reference portion to the second multimedia content based on the result of the comparing and a learning data of the reference portion (see Sadovsky, [Column 14, Lines 34-49], “the delivery module 108 may not have had access to all of the event metadata needed to fully identify a piece of content. In this case, the metadata supplementation module 610 at the receiving module 112 can supply the missing event metadata.”).

Regarding claim 4, Sadovsky teaches a user terminal, comprising:
one or more processor; and one or more storage devices storing computer executable instructions which, when executed by the one or more processor, configures the one or more processor to implement a client application operable to: monitor a first multimedia content of a first program provided to a user see Sadovsky, [Column 4, Lines 1-3], “the delivery module 108 can receive content from one or more content sources 110 and provide the content to the user.”),
automatically detect a user reaction to a portion of the first multimedia content without an active input from the user, identify the portion of the first multimedia content as a portion of interest based on the automatically detected user reaction (see Sadovsky, [Column 4, Lines 6-42], [Column 10, Lines 20-55], “the system 100 can register event metadata in an automatic fashion, that is, without necessarily receiving input selections from the user.”);
transmit the portion of interest to a remote server identifying the portion of interest as an object for further processing by the server, the further processing includes: obtaining a reference portion as a part of multimedia content of the first multimedia content from the identified portion of interest, the reference portion being identified in the first multimedia content before the first multimedia content is delivered to the user, comparing the reference portion with a key reference associated with a multimedia content (see Sadovsky, [Column 4-5, Lines 65-67 & 1-10], “the processing can involve sending the event metadata to the remote service module 114, Upon receipt, the remote service module 114 can provide content to the user that is associated with the event metadata.” [Column 7, Lines 22-55], “The remote service module 214 can comprise a web site that includes one or more server computers, storage, and/or other processing equipment … The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata… This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.” The lookup table comprises “reference portions” in order allow the remote servicing module to retrieve the corresponding content.);
and associating the reference portion to a second multimedia content based on a result of the comparing (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”),
and display information of the second multimedia content for viewing by the user (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”).

Regarding claim 5, Sadovsky further teaches:
wherein the detecting a user reaction to the portion of the first multimedia content includes at least one of: detecting an active input of the user; or detecting a passive input of the user (see Sadovsky, [Column 4, Lines 6-42], “when the user is interested in a particular part of the content being delivered by the delivery module 108, such as a particular song, the user can actuate an input mechanism (not shown) provided by the delivery module 108… the delivery module 108 can also receive intent data from the user… the delivery module 108 can also receive context data associated with the user's selection of content.”).

Regarding claim 6, Sadovsky teaches a method comprising:
identifying one or more reference portions in a first multimedia content of a first program before the first multimedia content is delivered to a user (see Sadovsky, [Column 7, Lines 35-55], “For instance, in one case, the event metadata identifies one or more songs, e.g., by providing the titles of the songs, codes assigned to the songs, and so forth. The remote service module 214 can use this event metadata as a lookup key to retrieve the digital data corresponding to the song content, and can then forward the song content to the portable module 206. This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.” The lookup table comprises “reference portions” in order allow the remote servicing module to retrieve the corresponding content.);
monitoring the first multimedia content of the first program being delivered to the user on a user entertainment system (see Sadovsky, [Column 4, Lines 1-3], “the delivery module 108 can receive content from one or more content sources 110 and provide the content to the user.”);
automatically detecting an indication that a portion of the first multimedia content is a portion of interest; obtaining a reference portion of the one or more reference portion as a part of multimedia content of the first multimedia content from the identified portion of interest (see Sadovsky, [Column 4, Lines 6-42], [Column 10, Lines 20-55], “the system 100 can register event metadata in an automatic fashion, that is, without necessarily receiving input selections from the user.”);
comparing the reference portion with a key reference associated with a multimedia content (see Sadovsky, [Column 4-5, Lines 65-67 & 1-10], “the processing can involve sending the event metadata to the remote service module 114, Upon receipt, the remote service module 114 can provide content to the user that is associated with the event metadata.” [Column 7, Lines 22-55], “The remote service module 214 can comprise a web site that includes one or more server computers, storage, and/or other processing equipment … The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata.”);
associating the reference portion with a second multimedia content based on a result of the comparing (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”);
and outputting the second multimedia content to the user entertainment system, displaying information of the second multimedia content for viewing by the user through a user entertainment system (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”).


wherein the reference portion includes at least one of a text based reference portion, an audio based reference portion or an image based reference portion (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”).

Regarding claim 8, Sadovsky further teaches:
obtaining a text string from a text content of the portion of interest (see Sadovsky, [Columns 11-12, Lines 63-67 & 1-24], “The metadata recordation module 306 identifies metadata for recordation in response to the actuation of the input mechanism provided by the user interaction module 304. In one case, the metadata recordation module 306 can perform this task by stripping descriptive metadata from broadcast media content when the user actuates the input mechanism… the metadata recordation module 306 can infer the descriptive metadata based on the content being delivered, such as by automatically extracting keywords from a song, by extracting a digital signature based on a portion of the song, and so forth.”).

Regarding claim 9, Sadovsky further teaches:
obtaining a text string from an audio content of the portion of interest (see Sadovsky, [Column 11, Lines 36-46], “In a television-viewing scenario, the user interaction module 304 can include a button (not shown) that is located on a remote control device. The button allows the user to register interest in a particular part of a video program being played on the user's television set. In any scenario, instead of a physical button, the user interaction module 304 can incorporate a voice recognition mechanism for registering the user's interest in content. For example, in the vehicle scenario, the user can speak the words, “I like it!” or “Record!” to prompt the delivery module 108 to record event metadata.”).

Regarding claim 10, Sadovsky further teaches:
analyzing a video content of the portion of interest as a context (see Sadovsky, [Column 11, Lines 36-46], “In a television-viewing scenario, the user interaction module 304 can include a button (not shown) that is located on a remote control device. The button allows the user to register interest in a particular part of a video program being played on the user's television set. In any scenario, instead of a physical button, the user interaction module 304 can incorporate a voice recognition mechanism for registering the user's interest in content. For example, in the vehicle scenario, the user can speak the words, “I like it!” or “Record!” to prompt the delivery module 108 to record event metadata.”).

Regarding claim 12, Sadovsky further teaches:
mapping the reference portion with a database of a plurality of key references (see Sadovsky, [Column 7, Lines 36-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata... This operation can be performed by accessing a lookup table which maps the metadata identified in the event metadata to the actual song content.”).

Regarding claim 13, Sadovsky further teaches:
when the reference portion matches a key reference under a matching threshold based on the result of the comparing, associating the reference portion to the second multimedia content associated with the matched key reference (see Sadovsky, [Column 7, Lines 36-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata.” [Columns 7-8, Lines 62-67 & 1-18], “the remote service module 214 can use the event metadata to send recommended content to the user or to perform some other action with respect to the recommended content. For instance, assume that the event metadata again identifies song X. In addition to providing the content of song X, the remote service module 214 can also provide the content for songs Y and Z.”)
when the reference portion does not match a key reference under the matching threshold, associating the reference portion to the second multimedia content based on the result of the mapping and a learning data of the reference portion (see Sadovsky, [Column 14, Lines 34-49], “the delivery module 108 may not have had access to all of the event metadata needed to fully identify a piece of content. In this case, the metadata supplementation module 610 at the receiving module 112 can supply the missing event metadata.”).

Regarding claim 14, Sadovsky further teaches:
updating a database of the learning data based on the displaying the information of the second multimedia content through the user entertainment system (see Sadovsky, [Column 7, Lines 22-35], “this processing can involve displaying the event metadata for inspection by the user, and/or transferring the event metadata to a remote service module 214.”).

Regarding claim 15, Sadovsky further teaches:
wherein the learning data includes a global learning data stored with a central database and a regional learning data stored with a regional database (see Sadovsky, Figure 6, “Store 604,” Figure 7, “Metadata Master Store,” [Column 14, Lines 55-59], “FIG. 7 shows exemplary details of a remote service module 114. In one case, the remote service module 114 can be implemented as one or more server computers and associated databases that are accessible via a wide area network, such as the internet.”).

Regarding claim 16, Sadovsky further teaches:
wherein the global learning data includes another regional learning data provided by another regional server (see Sadovsky, [Column 14, Lines 55-59], “FIG. 7 shows exemplary details of a remote service module 114. In one case, the remote service module 114 can be implemented as one or more server computers and associated databases that are accessible via a wide area network, such as the internet.”).

Regarding claim 17, Sadovsky further teaches:
wherein the another regional server covers a region of a different time zone (see Sadovsky, [Column 14, Lines 55-59], “FIG. 7 shows exemplary details of a remote service module 114. In one case, the remote service module 114 can be implemented as one or more server computers and associated databases that are accessible via a wide area network, such as the internet.”).

Regarding claim 18, Sadovsky further teaches:
wherein the comparing the reference portion with the key reference includes retrieving the key reference embedded in the reference portion (see Sadovsky, [Column 7, Lines 36-55], “The remote service module 214 can use the event metadata as a lookup key to retrieve the actual content associated with the event metadata.”).

Regarding claim 19, Sadovsky further teaches:
wherein the retrieving is performed on a user terminal (see Sadovsky, [Column 4, Lines 1-3], “the delivery module 108 can receive content from one or more content sources 110 and provide the content to the user.”).

Regarding claim 20, Sadovsky further teaches:
monitoring the first multimedia content of the first program provided by a third party content distributor (see Sadovsky, [Column 4, Lines 1-3], “the delivery module 108 can receive content from one or more content sources 110 and provide the content to the user.”).

Regarding claim 21, Sadovsky further teaches:
detecting a user reaction to the portion of the first multimedia content (see Sadovsky, [Column 4, Lines 6-42], “when the user is interested in a particular part of the content being delivered by the delivery module 108, such as a particular song, the user can actuate an input mechanism (not shown) provided by the delivery module 108… the delivery module 108 can also receive intent data from the user… the delivery module 108 can also receive context data associated with the user's selection of content.”).

Regarding claim 22, Sadovsky further teaches:
wherein the user reaction includes at least one of an active input or a passive input (see Sadovsky, [Column 4, Lines 6-42], “when the user is interested in a particular part of the content being delivered by the delivery module 108, such as a particular song, the user can actuate an input mechanism (not shown) provided by the delivery module 108… the delivery module 108 can also receive intent data from the user… the delivery module 108 can also receive context data associated with the user's selection of content.”).

Regarding claim 23, Sadovsky further teaches:
wherein the displaying the information of the second multimedia content is through a different user entertainment system from that of the first multimedia content (see Sadovsky, [Columns 7-8, Lines 62-67 & 1-36], “the receiving module 212 can transfer the content to another device.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, and 24 are being rejected under 35 U.S.C 103 as being unpatentable over Sadovsky in view of Wilf (US 2001/0049826 A1).
Regarding claim 11, Sadovsky teaches all the limitations of claim 6. However, Sadovsky does not explicitly each:
obtaining sound characteristic information from an audio content of the portion of interest.


obtaining sound characteristic information from an audio content of the portion of interest (see Wilf, Paragraph [0018], “selecting a channel of interest from a plurality of communication channels which carry audio or video information, comprising extracting image or sound characteristic data from said audio or video information; searching for specific content of interest based on said image or sound characteristic data and selecting a channel based on said content of interest.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sadovsky (teaching registering, transferring, and acting on event metadata) in view of Wilf (teaching a method of searching video channels by content) and arrived at a method that obtains sound characteristic information. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of obtaining a channel of interest (see Wilf, Paragraph [0018]). In addition, both the references (Sadovsky and Wilf) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.

Regarding claim 24, Sadovsky teaches all the limitations of claim 6. However, Sadovsky does not explicitly each:
obtaining sound characteristic information from an audio content of the portion of interest.

Wilf teaches:
obtaining sound characteristic information from an audio content of the portion of interest (see Wilf, Paragraph [0018], “selecting a channel of interest from a plurality of communication channels which carry audio or video information, comprising extracting image or sound characteristic data from said audio or video information; searching for specific content of interest based on said image or sound characteristic data and selecting a channel based on said content of interest.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sadovsky (teaching registering, transferring, and acting on event metadata) in view of Wilf (teaching a method of searching video channels by content) and arrived at a method that obtains sound characteristic information. One of ordinary skill in the art would have been motivated to make such a combination for the purposes of obtaining a channel of interest (see Wilf, Paragraph [0018]). In addition, both the references (Sadovsky and Wilf) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as media. The close relation between both of the references highly suggests an expectation of success.

Response to Arguments
Applicant’s Arguments, filed November 10th, 2020, have been fully considered, but are not persuasive.

	Applicant argues on page 8 of Applicant’s remarks that the cited references do not teach or suggest the amended claims. The Examiner respectfully disagrees.

Sadovsky discloses that a lookup table is accessed by a remote servicing module in order to retrieve corresponding content of user interest (see Sadovsky, [Column 7, Lines 35-55]). Accordingly, Sadovsky discloses that the remote servicing module uses event metadata, such as “titles of songs, codes assigned to the songs, and so forth” as a lookup key to retrieve the data corresponding to the metadata. Therefore, under broadest reasonable interpretation, Examiner interprets the amended claims as the keys in the lookup table because the remote servicing module uses the metadata as a key in order to retrieve the song content, or i.e. the lookup table is referenced using the metadata in order to link the metadata to the song content.



Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSAM TURKI SAMARA whose telephone number is (571)272-6803.  The examiner can normally be reached on Monday - Thursday, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/HUSAM TURKI SAMARA/Examiner, Art Unit 2161


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161